9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.JANICKI LOGGING COMPANY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5091.
United States Court of Appeals, Federal Circuit.
Aug. 20, 1993.

Fed.Cl.
AFFIRMED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the United States for summary affirmance of the Court of Federal Claims' November 23, 1992 judgment, in view of the Supreme Court's recent decision in Keene Corp. v. United States, 113 S.Ct. 2035 (1993),

IT IS ORDERED THAT:

2
(1) The court's April 14, 1993 stay order is lifted.


3
(2) The United States' motion for summary affirmance is granted.


4
(3) Each side shall bear its own costs.